The evidence presented questions of fact as to defendants' negligence, the causal relation of such negligence to the accident and the authority of the witness Cavanagh to represent the defendants. It was error to grant defendants' motion to dismiss the complaint after the rendition of a verdict in favor of the plaintiff.
The judgments should be reversed and a new trial granted, with costs to the appellant to abide the event.
LEHMAN, Ch. J., LOUGHRAN, LEWIS, CONWAY, DESMOND, THACHER and DYE, JJ., concur.
Judgment reversed, etc. *Page 500